Citation Nr: 9925359	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-15 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which, in pertinent part, 
granted service connection for post-traumatic stress disorder 
(PTSD), and assigned a schedular 10 percent evaluation.


REMAND

Initially, the Board finds that the veteran's contentions 
regarding the severity of his service-connected PTSD 
constitute a plausible or well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Therefore, the VA has a 
statutory obligation to assist him in the development of his 
claim. 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1998).

In the veteran's September 1998 substantive appeal he 
indicates that he was undergoing group therapy for his PTSD.  
He stated that his next appointment was in October 1998.  The 
Board is of the opinion that these records should be 
obtained.

In a recent decision the United States Court of Appeals for 
Veterans Claims (Court) held that at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In a September 1998 rating decision, the RO denied the 
veteran's claim for entitlement to individual unemployability 
benefits.  The Board construes the veteran's substantive 
appeal as being a timely notice of disagreement regarding 
this decision.  As such, a statement of the case regarding 
this issue is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his service 
connected PTSD.  The RO should then 
obtain all records that are not on file.  
He should be informed that he has the 
opportunity to submit any additional 
evidence and arguments in support of his 
claim. 

2.  The RO should obtain copies of any 
additional medical records from the VAMC 
in Birmingham, Alabama, covering the 
period from June 11, 1998 to the present.

3.  The veteran should be afforded a VA 
examination by a psychiatrist to 
determine the nature and severity of his 
PTSD.  The claims file a copy of this 
Remand are to be furnished to the 
examiner for review prior to the 
examination and this fact should be noted 
by the examine in the examination report.  
All testing deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed occupational 
history.  The examiner should express an 
opinion, if possible, as to the degree of 
industrial/occupational and social 
impairment caused by the PTSD.  It is 
requested that the examiner assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) and include a definition of the 
numerical code assigned under DSM-IV. 

4.  The RO should furnish the veteran and 
his representative a statement of the 
case concerning the issue of entitlement 
to a total rating for compensation 
purposes based on individual 
unemployability which provides an 
explanation as to the procedural matters 
involved and contains all pertinent law 
and regulations.  He should be informed 
of the requirements necessary to perfect 
an appeal.  The Board points out that 
this issue is not before the Board for 
appellate consideration until timely 
perfected.

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for PTSD, to 
include consideration of the staged 
ratings as set forth in the Fenderson 
case.

If the benefit sought is not granted, the veteran and his 
representative should be provided with a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












